Citation Nr: 0814082	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  07-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disability.

2.  Entitlement to a compensable disability rating for scars 
of the right thigh and right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


 INTRODUCTION

The veteran served on active duty from August 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.  

The veteran is currently service-connected for a right knee 
disability, for which claims for increased ratings were filed 
alongside the two claims currently before the Board.  
However, the increased rating claim for the right knee was 
most recently decided in an August 2005 rating decision by 
the RO.  The veteran did not appeal that rating decision, 
therefore the issue of the right knee disability is not 
before the Board at this time.


FINDINGS OF FACT

1.  In February 1988, the Board denied the veteran's claim of 
service connection for a left knee disability secondary to 
the service-connected right knee disability.  Following 
proper notification that month, an appeal of the denial of 
service connection was not received within one year.

2.  Evidence received since the February 1988 decision that 
pertains to the veteran's claim for a left knee disability is 
new and material.

3.  The competent evidence, overall, demonstrates that the 
veteran's left knee disability is related to the service-
connected right knee disability.

4.  The veteran's scars on his right knee and right thigh are 
not unstable, do not cover an area exceeding six square 
inches, and are not painful on examination.


CONCLUSIONS OF LAW

1.  The February 1988 Board decision that denied the 
veteran's claim for service connection for a left knee 
disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2007).

2.  New and material evidence to reopen a claim for service 
connection for a left knee disability has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  Service connection for a left knee disability, secondary 
to the service-connected right knee disability, is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

4.  The criteria for a compensable rating for scars of the 
right thigh and right knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is service-connected for a right knee disability 
incurred in service.  The veteran's right knee has been the 
subject of several surgeries, beginning with an operation to 
repair a gunshot wound to the right thigh in February 1967, 
and most recently a total knee replacement in April 2004.  

The veteran contends that the injuries to his right knee 
caused him to alter his gait to favor the right leg, which he 
attests impacted the left knee and caused the current 
disability to the left knee.  The veteran also states that 
the service-connected scars from the wounds and multiple 
surgeries to the right knee and thigh merit a compensable 
rating.

1.  Left knee disability

The Board denied the veteran's claim for service connection 
for a left knee disability secondary to the service-connected 
right knee disability in a February 1988 decision.  A letter 
dated that month gave the veteran notice of this denial and 
his appellate rights, but he did not initiate an appeal.  
Therefore, that Board decision is final.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his current petition to reopen in October 
2003.  For claims filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The veteran asserts that his service-connected right knee 
disability has affected his left knee by favoring his right 
knee and thereby putting extra strain on the left leg.  The 
original rating decision for this claim was issued in 
September 1986.  The evidence submitted in support of the 
original claim included a July 1986 VA examination in which 
the examiner diagnosed early degenerative changes in the 
medial compartment of the left knee, commenting that "the 
favoring of the right leg has affected the left knee".  The 
Board's February 1988 denial of the claim stated that it 
could not find the evidence persuasive that a causal 
connection existed between the left knee problems and the 
service-connected right knee.

Evidence of record since the Board's February 1988 decision 
includes VA treatment records indicating degenerative changes 
in the left knee, as well as private medical records 
indicating arthroscopy of the left knee following a tear of 
the lateral menicus and medial meniscus in July 2004.  

For reasons which will become clear below, under the 
requirements stated above for reopening claims, the VA and 
private medical records are considered new and material 
evidence.  The claim for service connection for left knee 
disability is therefore reopened.

With regard to the issue of service connection, except as 
provided in 38 C.F.R. § 3.300(c), pertaining to secondary 
service connection for ischemic heart disease or other 
cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injury or disease.  

The evidence in this claim includes several examiners' 
opinions regarding the cause of the veteran's left knee 
disability.  The first was the VA examination in July 1986, 
described above, in which the examiner stated "the favoring 
of the right leg has affected the left knee".  Since that 
original opinion, the veteran was afforded another VA 
examination in March 2004.  The examiner diagnosed left knee 
strain and an X-ray showed minimal degenerative joint disease 
characterized by narrowing of the medial compartment.  

The March 2004 examiner opined that the left knee strain 
could not be related to the right knee without the resort to 
speculation, providing evidence against this claim.

In April 2004, the veteran underwent a total knee replacement 
of the right knee, which required 13 months of convalescence 
including eight weeks of physical therapy.  

In July 2004, the veteran was using a stationary bike in the 
rehab clinic when the bike's chain or belt broke and his left 
leg "went down", causing a shooting pain.  The diagnosis 
was a tear to the medial meniscus and a tear to the lateral 
meniscus of the left knee, for which the veteran had 
arthroscopic surgery to repair the left knee.  

The veteran's orthopedic surgeon, Dr. "A.", performed both 
the April 2004 and the July 2004 surgeries.  Dr. A submitted 
a prescription note in July 2004 stating, "left knee 
condition is directly related to right knee condition - left 
knee was injured while rehabilitating right knee."

Such a fact clearly supports this claim that one problem, or 
the efforts to repair this problem, has caused another 
problem.

A VA outpatient treatment record from September 2007 includes 
the treating physician's statement "patient left knee pain 
is related to his right knee pain".   

The Board also finds that the medical evidence is consistent 
with the veteran's statements that his service-connected 
right knee disability has caused his left knee disability.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the origin of 
the veteran's left knee disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the appeal 
is granted.

2.  Scars of the right thigh and right knee

The veteran is service-connected for scars of the right thigh 
and right knee incurred from a gunshot wound to the right 
knee in February 1967 and multiple surgeries to the right 
knee.  The current evaluation is zero percent.  The veteran 
contends that his scars cause a "tugging sensation", and 
pain upon movement.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Rating Schedule, scars are evaluated by application 
of Diagnostic Codes 7801, 7802, 7803, or 7804.  Under these 
codes, a 10 percent disability rating is awarded for scars 
that are deep or cause limited motion if the area exceeds 6 
square inches (DC 7801); for areas of 144 square inches or 
greater for scars that are superficial and do not cause 
limited motion (DC 7802); for unstable superficial scars, 
meaning there is a frequent loss of covering of skin over the 
scar (DC 7803); or for superficial scars that are painful 
upon examination (DC 7804).

A rating decision in April 2004 granted service connection 
for scars of the right thigh and right knee after they were 
noted on a VA examination in March 2004.  The veteran has 
asserted that he merits a compensable rating for this 
disability.

The veteran has been afforded two VA examinations that 
addressed the scars to the right leg.  In March 2004, the 
examiner noted that the scar on the thigh is nontender, with 
no oozing or discharge.  In May 2005, the examiner noted five 
scars, none painful to palpation.

The results above, as well as the opinions of the VA 
examiners, provide evidence against this claim, clearly 
indicating that the higher criteria is not met for any of the 
Diagnostic Codes for scars. 

In summary, the schedular criteria for the 10 percent rating 
for scars of the right thigh and right knee are not met, and 
such rating is not warranted.  The facts and examinations 
cited above provide negative evidence against the veteran's 
claim and show that his scars do not meet any of the 
diagnostic criteria for a 10 percent evaluation.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a compensable disability rating for 
the veteran's scars of the right knee and right thigh.  38 
C.F.R. § 4.7.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for scars of the right thigh and right knee.  38 C.F.R. § 
4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the 
instant case, the veteran disagreed with the initial rating 
assigned for his scars and did so within one year of the 
initial decision that granted service connection.  Although 
the issue before the Board is whether the veteran's scars are 
properly rated, the appeal arises from a claim for 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:  

section 5103 (a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.  In the instant case, VCAA 
notice requirements were satisfied because the RO provided 
the veteran with the notice applicable to a claim to 
establish service connection.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through September 2007.  The veteran submitted 
private treatment records from Dr. A, and was provided an 
opportunity to set forth his contentions during the Travel 
Board hearing before the undersigned Veterans Law Judge in 
October 2007.  The appellant was afforded VA medical 
examinations in March 2004 and May 2005.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
ORDER

The appeal to reopen a claim of service connection for left 
knee disability is granted.

Service connection for left knee disability secondary to the 
service-connected right knee disability is granted.

A compensable rating for scars of the right thigh and right 
knee is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


